RESOLUCIÓN
A tenor con nuestro Reglamento sobre el Uso de Fondos del Colegio de Abogados Provenientes de Cuotas y Venta de Estampillas, se constituye la Junta Revisora de las Activi-dades del Colegio de Abogados por los términos que más adelante señalamos y de la manera siguiente:
1. Ledo. Peter Ortiz — Presidénte 3 años
2. Leda. Carmen Sonia Zayas — 2 años
3. Ledo. Aldo Seguróla — 1 año
Miembros Suplentes:
1. Hon. Lolita Miranda
2. Ledo. José F. Rodríguez Rivera
*785Este Comité funcionará de acuerdo con las disposiciones expresadas en dicho Reglamento.
Notifique el señor Secretario del Tribunal copia de la presente Resolución a las personas designadas.

Publíquese.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado Secretario General